Citation Nr: 1119079	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the reduction of the disability evaluation for bilateral hearing loss from 10 percent to noncompensable, effective April 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Muskogee, Oklahoma, that reduced the rating assigned for the Veteran's bilateral hearing loss from 10 percent to noncompensable, effective April 1, 2009.


FINDINGS OF FACT

1.  An August 2008 rating decision proposed a reduction of the evaluation of the Veteran's bilateral hearing loss from 10 percent to noncompensable based upon the findings of a June 2008 VA (QTC) examination.

2.  A January 2009 rating decision reduced the evaluation of the Veteran's bilateral hearing loss from 10 percent to noncompensable, effective April 1, 2009.

3.  Improvement of the Veteran's bilateral hearing loss is shown.


CONCLUSION OF LAW

The reduction of the Veteran's service-connected bilateral hearing loss evaluation from 10 percent to noncompensable was proper; the criteria for a restoration of the 10 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100, 4.86 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this regard, the Board notes that the issue certified for appeal is the reduction of his service-connected bilateral hearing loss rating from 10 percent to noncompensable.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2010).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter was not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").

Nevertheless, the Board is cognizant that the VA examination that led to the Veteran's reduction was scheduled in response to a claim for an increased evaluation that was received in May 2008.  However, even if VCAA were held to apply on that basis, the Board finds that VA's duties under the VCAA have been met.  With regard to VA's duty to notify, a June 2008 VCAA letter explained the evidence necessary to support the Veteran's claim, how VA would assist the Veteran in obtaining additional relevant evidence, and the Veteran was invited to submit or identify evidence showing that his service-connected disabilities had worsened.  Also, the June 2008 letter discussed the manner in which VA determines disability ratings and effective dates.

Regarding VA's duty to assist, all of the relevant VA and private treatment records have been obtained and associated with the claims file.  The RO provided the Veteran appropriate VA examinations in June 2008 and March 2009 (as well as an earlier June 2006 VA examination before service connection was granted).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since he was last examined.  The VA examination reports are thorough, complete, and adequate upon which to base a decision with regard to this claim.  The VA examiners had an opportunity to personally interview and examine the Veteran, and their reports provide the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative have asserted that there is any deficiency in the examinations conducted.  Furthermore, the Board notes that the more recent March 2009 VA examination report addressed the Veteran's problems hearing in situations with background noise and in quiet, and the examiner specifically noted that the Veteran's reported that he had no functional impairment from his hearing loss condition.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the most recent VA examination report addresses the functional effects of the Veteran's hearing loss.

With regard to rating reduction matters in particular, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2010).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case. Rather, the provisions of 38 C.F.R. § 3.344(c) are applicable in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.

The Board concludes that VA has complied with all of the above notification and due process requirements applicable specifically to the reduction of evaluations.  A June 2008 VA re-examination (QTC) showed improvement in the Veteran's bilateral hearing loss, as explained below.  An August 2008 RO decision advised the Veteran of the proposed reduction, and his right to present additional evidence within 60 days and to request a hearing.  In October 2008, the Veteran submitted a statement that he disagreed with the proposed reduction (albeit this statement did not constitute a notice of disagreement because a final decision had not yet been issued by the RO); he did not, however, request a pre-determination hearing.  A January 2009 RO decision effectuated the proposed reduction from 10 percent to noncompensable, effective April 1, 2009 (the day following "the last day of the month following sixty days from the date of notice to the payee. . . of the reduction," see 38 U.S.C.A. § 5112(b)(6)).  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) were satisfied.

Subsequently, the Veteran filed a February 2009 notice of disagreement.  Subsequently, the Veteran was provided with another VA re-examination (QTC) in March 2009, and the rating reduction was then readjudicated by way of a June 2009 Statement of the Case (SOC), and again subsequently by way of two October 2009 Supplemental Statements of the Case (SSOCs) (the Board acknowledges a typographical error in the two October 2009 SSOCs referencing a June 22, 2009 VA examination report, which examination related to a separate PTSD claim).  Therefore, the Board finds that the Veteran has been provided every opportunity to submit evidence and argument in support of his claim, and he has been provided with a meaningful opportunity to participate effectively in the processing of his appealed claim.

As a final matter, the Board acknowledges that the Veteran submitted June 2010 statements from his mother and wife in support of his appeal without a waiver of consideration by the agency of original jurisdiction (AOJ).  The Board finds, however, that the statements made by the Veteran's mother and wife are redundant of statements already made by the Veteran concerning his asserted difficulty in hearing, including understanding conversational speech, and, therefore, that consideration by the AOJ is not necessary.  See 38 C.F.R. § 20.1304.

Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The U.S. Court of Appeals for Veterans Claims (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating certain patterns of hearing using Table VIa as provided in 38 C.F.R. § 4.86 (puretone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz); or where an examiner certified that speech discrimination testing is not appropriate.  38 C.F.R. §§ 4.85(c), 4.86.

The Veteran contends that the evaluation for his bilateral hearing loss should not have been reduced from 10 percent to noncompensable under Diagnostic Code 6100, effective April 1, 2009.  See 38 C.F.R. § 4.85 (2010).  

As an initial matter, as discussed above, because the 10 percent rating for the Veteran's bilateral hearing loss was in effect from January 26, 2006 to March 31, 2009, a period of less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  See Brown, 5 Vet. App. at 417.

By way of background, a July 2006 RO decision granted the Veteran's claim for service connection for bilateral hearing loss, and assigned a 10 percent rating under Diagnostic Code 6100, effective January 26, 2006.  See 38 C.F.R. § 4.85.  In May 2008, the Veteran requested an increased rating for his hearing loss.  The Veteran was provided a VA re-examination in June 2008, and based on the examination results, an August 2008 rating decision proposed to reduce the rating assigned to the Veteran's hearing loss from 10 percent to noncompensable.  The Veteran never requested a hearing, and a January 2009 rating decision reduced the evaluation for the Veteran's hearing loss from 10 percent to noncompensable under Diagnostic Code 6100, effective April 1, 2009.  Veteran disagreed with the decision to reduce the rating.

The Board notes that the prior 10 percent rating assigned by the July 2006 rating decision, effective date of January 26, 2006, was based on findings reflected in a June 2006 VA examination report.  The June 2006 VA examination report reflects pure air tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
20
20
35
65
60
45
LEFT
30
30
55
75
75
58.75

Speech recognition ability (using Maryland CNC word lists) was measured as 80 percent in the right ear and 72 percent in the left ear.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level III hearing in the right ear and level V in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level V hearing in the Veteran's left ear and level III in his right ear corresponds to a 10 percent disability rating, which is the same rating assigned by the RO effective January 26, 2006.

As noted above, the Veteran filed an increased rating claim in May 2008, and based thereon, he was provided a re-examination in June 2008.  The June 2008 VA examination report reflects pure air tone thresholds as follows


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
25
30
50
50
45
43.75
LEFT
25
35
65
75
70
61.25

Speech recognition ability (using Maryland CNC word lists) was measured as 100 percent in both ears.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing in the right ear and level II in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level II hearing in the Veteran's left ear and level I in his right ear corresponds to a noncompensable rating, and a January 2009 rating decision reduced the Veteran's rating from 10 percent to noncompensable, effective April 1, 2009.

As noted above, the Veteran was provided with another VA re-examination in March 2009.  The March 2009 VA examination report reflects pure air tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
35
35
55
60
70
55
LEFT
35
35
65
80
75
64

Speech recognition ability (using Maryland CNC word lists) was measured as 92 percent in both ears.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing in the right ear and level II in the left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level II hearing in the Veteran's left ear and level I in his right ear corresponds to a noncompensable rating, and a June 2009 SOC, and two October 2009 SSOCs continued the noncompensable rating.

In light of the above, the Board finds that a preponderance of the evidence establishes that the reduction in rating of the Veteran's bilateral hearing loss from 10 percent to noncompensable, effective April 1, 2009, was warranted and supported by the most probative evidence of record.  See Brown, 5 Vet. App. at 421. The Veteran was afforded full and complete evaluations of his hearing loss disability in the June 2008 and March 2009 VA examinations.  The June 2008 and March 2009 VA examinations both revealed level I hearing in the right ear and level II in the left ear using Table VI, the combination of which corresponds to a noncompensable rating using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85.  As noted above, the Veteran's hearing loss disability does not meet the criteria for an evaluation using Table VIa because the Veteran's puretone thresholds for neither ear were 55 decibels or more in each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), the puretone thresholds were not 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz, and because neither VA examiner noted that speech discrimination testing was not appropriate.  38 C.F.R. §§ 4.85(c), 4.86.  In addition, as noted above, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.  In this regard, the Board notes that the March 2009 VA examiner specifically noted in his report that the Veteran reported that does not experience any functional impairment due to his hearing loss.

The Board recognizes that this appeal arose from a claim for an increased evaluation that was received in May 2008.  In light of the evidence discussed above, however, the Board notes that the Veteran clearly does not meet the criteria for an increased rating for his bilateral hearing loss.  See Claim, May 2008.  As discussed, the June 2008 and March 2009 VA examinations both revealed level I hearing in the right ear and level II in the left ear using Table VI, the combination of which corresponds to a noncompensable rating using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85.  Therefore, the criteria for a higher rating are not met.

The Board also acknowledges the Veteran's contentions, including that he "has serious hearing loss," as well as the similar statements made by the Veteran's wife and mother in which they report observing the Veteran having difficulty hearing.  The Board again notes, however, that the ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII (except, for example, to the extent that extraschedular rating is required).  See Lendenmann, supra.  The Board also acknowledges that the Veteran asserted in his Form 9 appeal that the VA examinations did not accurately measure conversational hearing loss.  The Board notes, however, that neither the June 2008 nor the March 2009 VA examiner found speech recognition testing to be inappropriate.  The Board further notes that there is no objective, probative evidence of record that reflects present manifestations of the Veteran's hearing loss disability that contradict the findings of either examiner or that would entitle the Veteran to a restoration of his 10 percent evaluations.  In addition, as noted by the March 2009 VA examiner, the Veteran has not even sought any treatment for his hearing loss condition.

Nevertheless, in light of the Veteran's contentions, the Board has considered whether a compensable evaluation is warranted on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral hearing loss.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate schedular rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Moreover, the Board notes that the rating criteria for hearing loss disability were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

In short, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Thus, the Board further concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In summary, the Board finds that the reduction for bilateral hearing loss from 10 percent to noncompensable, effective April 1, 2009, was proper.  The appeal must be denied.


ORDER

The reduction from 10 percent to noncompensable for bilateral hearing loss, effective April 1, 2009, was proper.



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


